department of the treasury internal_revenue_service tax_exempt_and_government_entities_division washington d c number release date date date contact person identification_number telephone number employer_identification_number uil legend foundations dear in response to your ruling_request regarding the proper treatment of a transfer of all of this is your net assets to other private_foundations under sec_507 sec_4940 sec_4941 sec_4942 sec_4943 sec_4944 and sec_4945 of the internal_revenue_code code facts sec_4947 you are a newly formed organization that is recognized as exempt from federal tax under sec_501 and are classified as a private_foundation under sec_509 you expect to receive assets in fulfillment of a bequest from a marital trust and annual payments from two charitable lead your directors have different unitrusts which are split-interest_trusts described in charitable philosophies and divergent charitable goals and they believe that their charitable endeavors will be more efficiently managed through two separate foundations that are also recognized as exempt under sec_501 and classified as private_foundations under sec_509 to accomplish this objective you propose to transfer pro_rata approximately two thirds of your assets to one of the foundations and the remaining one third of your assets to the other foundation together both transfers will constitute all of the assets to be received from the marital trust the transfers will be for no consideration and not out of current income in addition the charitable lead unitrusts will modify the terms of their agreements to designate the foundations as their charitable lead beneficiaries instead of you you and the foundations are not and will not be operating_foundations within the meaning of sec_4942 you have three directors all of whom are siblings two of those siblings and their spouses govern one transferee foundation and the third sibling his spouse and their child govern the other transferee foundation of your assets to the foundations immediately upon receipt of the distribution from the marital trust you will obtain an order of a state court of jurisdiction approving the transfers and the associated restructuring after completion of the transfers you will not have any assets not earlier than one day after final distribution of your net assets you will provide voluntary notice to the secretary of your intention to terminate your private_foundation_status under sec_507 your board proposes to transfer all you have made the following representations you have not notified the secretary of your intention to terminate your status as a private_foundation you the foundations and your respective foundation managers have each represented that they have i made a full disclosure of the factual situation to the service ii made reasonable attempts to ascertain whether the transfers are a violation of chapter iii concluded that to the best of their knowledge and information the transfers are not violations of chapter and iv have not committed willful repeated acts or failures to act or committed a willful and flagrant act or failure to act which gives rise to tax under chapter you have represented that the foundations are effectively controlled directly or indirectly by the same person or persons who effectively control you within the meaning of sec_1_507-3 of the regulations you do not currently have any outstanding grant that requires the exercise of expenditure_responsibility within the meaning of sec_4945 nor do you intend to make any such grants you do not have any outstanding pledges and will allocate pro_rata any charitable pledges made prior to your final distributions between the foundations rulings requested you have requested the following rulings the proposed transfers to the foundations will each constitute a significant disposition of assets to one or more private_foundations within the meaning of sec_1_507-3 and c the proposed transfers from you to the foundations will not result in a termination of private_foundation_status under sec_507 but will constitute a transfer between private_foundations within the contemplation of sec_507 the proposed transfers from you to the foundations will not constitute either a notification of your intent to voluntarily terminate your status as a private_foundation under sec_507 or willful repeated acts or failures to act or a willful and flagrant act or failure to act within the meaning of sec_507 such that you will therefore not be subject_to tax under sec_507 the proposed transfers to the foundations will not give rise to any investment_income under sec_4940 the proposed transfers to the foundations will not constitute self-dealing transactions and will not be subject_to excise_tax under sec_4941 you will not have any obligation to satisfy the minimum distribution_requirements under sec_4942 for the taxable_year of the transfers the proposed transfers investments for purposes of sec_4944 the proposed transfers from you to the foundations will not constitute taxable_expenditures under sec_4945 and you will not be required to exercise expenditure_responsibility under sec_4945 with respect to the proposed transfers constitute jeopardizing the foundations will from you not to law sec_501 provides an exemption from federal tax for organizations that are organized and operated exclusively for or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual for public safety charitable scientific religious literary testing sec_507 states that a private_foundation may voluntarily terminate its private_foundation_status by notifying the secretary of its intention to voluntarily terminate its private_foundation_status pursuant to sec_507 and by paying any termination_tax under sec_507 sec_507 states that an organization’s private_foundation_status may be involuntarily terminated by the secretary if there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter and the secretary notifies such organization that by reason of these acts such organization is liable for the tax imposed by sub sec_507 and either such organization pays the tax imposed by sub sec_507 or any portion not abated under sub sec_507 or the entire amount of such tax is abated under sub sec_507 sec_507 states that in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee private_foundation shall not be treated as a newly created organization sec_507 imposes on an organization that voluntarily terminates its private_foundation_status an excise_tax equal to the lower_of the aggregate tax benefits that have resulted from the private foundation’s exempt status under sec_501 or the value of the net assets of the private_foundation sec_507 states that for purposes of subchapter_c the aggregate tax_benefit resulting from the sec_501 status of any private_foundation is the sum of a the aggregate increases in tax under chapter sec_1 and which would have been imposed with respect to all substantial contributors to the foundation if deductions for all contributions made by such contributors to the foundation after date had been disallowed and b the aggregate increases in tax under chapter which would have been imposed with respect to the income of the private_foundation for taxable years beginning after date if i it had not been exempt from tax under sec_501 and ii in the case of a_trust deductions under sec_642 had been limited to percent of the taxable_income of the trust computed without the benefit of sec_642 but with the benefit of sec_170 and c interest on the increases in tax determined under subparagraphs a and b from the first date on which each such increase would have been due and payable to the date on which the organization ceases to be a private_foundation sec_4940 imposes on each private_foundation which is exempt from taxation under sec_501 for the taxable_year with respect to the carrying on of its activities a tax equal to two percent of the net_investment_income of such foundation for the taxable_year sec_4940 provides for a reduction in the excise_tax on net_investment_income to one percent where a private_foundation meets certain distribution_requirements sec_4941 imposes an excise_tax on acts of self-dealing between a private_foundation and any of its disqualified persons as defined in sec_4946 year following such taxable_year if such first day falls within the taxable_period a tax equal to sec_4942 imposes on the undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable percent of the amount of such income remaining undistributed at the beginning of such second or succeeding taxable_year sec_4942 states the term undistributed_income means with respect to any private_foundation for any taxable_year as of any time the amount by which-- the distributable_amount for such taxable_year exceeds the qualifying distributions made before such time out of such distributable_amount_private_foundation sec_4942 adjusts the distributable_amount where distributions during prior years have exceeded income if for the taxable years in the adjustment period for which an organization is a of undistributed_income for such taxable years or as made out of corpus during such taxable years exceed b the distributable amounts for such taxable years then for purposes of this section the distributable_amount for the taxable_year shall be reduced by an amount equal to such excess the aggregate qualifying as made out distributions treated a sec_4944 imposes a tax on any investment that jeopardizes any exempt_purpose of a sec_501 private_foundation sec_4945 imposes a tax oneach taxable_expenditure payable by the private_foundation in addition sec_4945 imposes a tax on each foundation_manager who agrees to make a taxable_expenditure unless that agreement is not willful and is due to reasonable_cause sec_4945 defines in part the term taxable_expenditure to mean any amount_paid or incurred by a private_foundation as a grant to an organization unless the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with subsection h sec_4945 states that the term expenditure responsibility’ means that a private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures-- to see that a grant is spent solely for the purpose for which made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary sec_4947 states that in the case of a_trust which is not exempt from tax under sec_501 not all of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 and which has amounts in trust for which a deduction was allowed under sec_170 sec_545 sec_642 sec_2055 sec_2106 or sec_2522 sec_507 relating to termination of private_foundation_status sec_508 relating to governing instruments to the extent applicable to a_trust described in this paragraph sec_4941 relating to taxes on self-dealing sec_4943 relating to taxes on excess_business_holdings except as provided in subsection b sec_4944 relating to investments which jeopardize charitable purpose except as provided in subsection b and sec_4945 relating to taxes on taxable_expenditures shall apply as if such trust were a private_foundation foundation sec_1_507-3 states that except as provided in subparagraph of that paragraph a private_foundation is required to meet the distribution_requirements of sec_4942 for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private sec_1_507-3 states that for purposes of sec_4943 and whenever a private_foundation makes a sec_507 transfer of all or part of its net assets to another private_foundation the applicable_period of time described in sec_4943 or shall include both the period during which the transferor foundation held such assets and the period during which the transferee foundation holds such assets are which within private controlled effectively foundations sec_1_507-3 states that if a private_foundation transfers all of its net assets to one or more of sec_1_482-1 directly or indirectly by the same person or persons which effectively controlled the transferor private_foundation for purposes of chapter sec_4940 et seq and part il of subchapter_f of chapter sec_507 through such a transferee private_foundation shall be treated as if it were the transferor however where proportionality is appropriate such a transferee private_foundation shall be treated as if it were the transferor in the proportion which the fair_market_value of the assets less encumbrances transferred to such transferee bears to the fair_market_value of the assets less encumbrances of the transferor immediately before the transfer subdivision ii states that subdivision i of this subparagraph shall not apply to the requirements under sec_6033 and sec_6104 which must be complied with by the transferor private_foundation nor to the requirement under sec_6043 that the transferor file its liquidation dissolution or termination a return with respect to meaning the it state sec_1_507-3 in section is made by a private_foundation to another private_foundation pursuant to any sec_507 if or liquidation reorganization which includes any other significant disposition of assets to one or more private_foundations recapitalization organization redemption adjustment described transfer merger assets other that or of is a sec_1_507-3 defines the term significant disposition of assets to one or more private_foundations as any disposition or series of dispositions where the cumulative total of the dispositions i sec_25 percent or more of the fair_market_value of the net assets of the foundation at the beginning of the taxable_year sec_1_507-3 states that unless a private_foundation voluntarily gives notice pursuant to sec_507 a transfer of assets described in sec_507 will not constitute a termination of the such a transfer must nevertheless transferor's private_foundation_status under sec_507 satisfy the requirements of any pertinent provisions of chapter see subparagraphs through of sec_1_507-3 however if such transfer constitutes an act or failure to act which is described in sec_507 then such transfer will be subject_to the provisions of sec_507 rather than sec_507 rents and royalties received by a private_foundation from all sources sec_1_507-4 states that private_foundations that make transfers described in sec_507 are not subject_to the tax imposed under sec_507 with respect to such transfers unless the provisions of sec_507 become applicable sec_53_4940-1 of the excise_tax regulations states that for purposes of paragraph c of that section gross_investment_income means the gross amounts of income from interest dividends sec_53_4940-1 of the excise_tax regulations provides rules for determining capital_gain_net_income net_capital_gain for taxable years beginning before date for purposes of the tax imposed by sec_4940 sec_53_4946-1 of the excise_tax regulations states that for purposes of sec_4941 only the term disqualified_person shall not include any organization which is described in sec_501 other than an organization described in sec_509 revrul_2002_28 2002_1_cb_941 rules on the implications of sec_507 transfers under sec_4940 sec_4941 sec_4942 sec_4943 sec_4944 and sec_4945 for private_foundations in various situations analysis of your three directors one sibling has a differing charitable philosophy and divergent charitable goals from the other two siblings accordingly the proposed transfers are part of a larger transaction to distribute the marital and unitrust assets to the foundations so that the two sibling groups can direct the respective investment and exempt uses of those assets independent of the other ruling sec_1 and sec_507 describes a transfer from one private_foundation to another private_foundation according to any liquidation merger redemption recapitalization or other adjustment organization or reorganization sec_1_507-3 describes the terms other adjustment organization or reorganization as including any partial_liquidation or any other significant distribution of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income the term significant disposition of assets to one or more private foundations’ is defined by sec_1_507-3 as any disposition or series of dispositions where the aggregate value transferred i sec_25 percent or more of the fair_market_value of the net assets of the foundation at the beginning of the taxable_year since you are transferring all of your assets to the foundations for no consideration and not out of current income your proposed transfers will qualify as a significant disposition of assets under sec_507 a private_foundation shall pursuant to sec_1_507-4 a private_foundation that makes a transfer described in sec_507 is not subject_to the tax imposed under sec_507 with respect to such transfer however sec_507 states that the status of any organization as be terminated only if the organization notifies the secretary of its intent to accomplish such termination or with respect to the organization there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter and the secretary notifies such organization that by reason of sec_507 such organization is liable for the tax as discussed in the paragraph above your transfers will constitute a imposed by sec_507 significant distribution of assets described in sec_507 you have not notified the secretary of your intent to terminate your status as a private_foundation and you have not committed willful repeated acts or failures to act or committed a willful and flagrant act or failure to act which gives rise to tax under chapter therefore your proposed transfers of assets to the foundations under sec_507 will not constitute either a notification of your intent to voluntarily terminate your status as a private_foundation under sec_507 or willful repeated acts or failures to act or a willful and flagrant act or failure to act within the meaning of sec_507 such that you will therefore not be subject_to tax under sec_507 the proposed transfers also will not terminate your private_foundation_status under sec_507 but will constitute a transfer between private_foundations within the contemplation of sec_507 ruling sec_4940 imposes a two-percent excise_tax on the investment_income of a private_foundation sec_53_4940-1 and f state that gross_investment_income includes interest dividends rents royalties and capital_gains from the sale_or_other_disposition of property_held_for_investment purposes your transfers to the foundations which lack consideration and are not out of current income will not constitute investments or sales or other dispositions of investment_property which would generate investment_income subject_to excise_tax under sec_4940 therefore the transfers will not give rise to net_investment_income subject_to tax under sec_4940 ruling sec_4941 imposes an excise_tax on each act of self-dealing between a disqualified_person under sec_53_4946-1 a disqualified_person does not include and a private_foundation organizations that are exempt under sec_501 accordingly because the foundations are recognized by the service as organizations exempt under sec_501 your transfers to the foundations will not be acts of self-dealing and will not be subject_to the excise_tax under sec_4941 ruling sec_4942 generally imposes an excise_tax on the undistributed_income_of_a_private_foundation other than an operating_foundation under sec_4942 for any taxable_year since you are transferring all of your assets to the foundations which you represent are effectively controlled by the same persons who control you the foundations will be treated as though they were you for that taxable_year under sec_1_507-3 therefore for the taxable_year of the transfers the foundations will assume all obligations with respect to your undistributed_income within the meaning of sec_4942 if any and succeed to the amount of your excess qualifying distributions under sec_4942 using proportionality as appropriate in accordance with sec_1 a i accordingly you will not have any obligation to satisfy the minimum distribution_requirements under sec_4942 for the taxable_year of the transfers ruling sec_4944 imposes an excise_tax on investments that jeopardize a private foundation's in ruling above we determined that your transfers to the foundations charitable purpose which will lack consideration and will not be out of current income will not constitute investments or sales or other dispositions of investment_property therefore as explained in revrul_2002_28 supra your transfers to the foundations will not constitute investments that jeopardize your exempt purposes and will not be subject_to tax under sec_4944 ruling on each taxable_expenditure made by a private sec_4945 imposes an excise_tax foundation as a grant to an organization unless the private_foundation exercises expenditure however since you responsibility with respect to the grant in accordance with subsection h will transfer all of your assets to the foundations which you represent are effectively controlled directly or indirectly by the same persons that effectively control you for purposes of chapter the foundations will be treated as if they were you because the foundations will be treated as if they were you rather than as recipients of expenditure_responsibility grants there wll be no expenditure_responsibility requirements that must be exercised under sec_4945 or h with respect to your transfers to the foundations see revrul_2002_28 supra conclusion based on the foregoing we rule as follows the foundations will each constitute a significant the proposed transfers from you to disposition of assets to one or more private_foundations within the meaning of sec_1_507-3 and c the proposed transfers from you to the foundations will not result in a termination of private_foundation_status under sec_507 but will constitute transfers between private_foundations as described in sec_507 the proposed transfers from you to the foundations will not constitute either a notification of your intent to voluntarily terminate your status as a private_foundation under sec_507 or willful repeated acts or failures to act or a willful and flagrant act or failure to act ’ as described in sec_507 therefore you will not be subject_to tax under sec_507 the proposed transfers from you to the foundations will not give rise to any net_investment_income under sec_4940 the proposed transfers from you to the foundations will not constitute self-dealing transactions and will not be subject_to excise_tax under sec_4941 you will not have any obligation to satisfy the minimum distribution_requirements under sec_4942 for the taxable_year of the transfers the proposed transfers investments for purposes of sec_4944 the proposed transfers from you to the foundations will not constitute taxable_expenditures under sec_4945 and you will not be required to exercise expenditure_responsibility under sec_4945 with respect to the proposed transfers constitute jeopardizing the foundations will from you not to this ruling will be made available for public inspection under sec_6110 after certain deletions of for details see enclosed notice notice of intention to identifying information are made a copy of this ruling with deletions that we intend to make available for public disclose if you disagree with our proposed deletions you should inspection is attached to notice follow the instructions in notice this ruling is directed only to the organization that requested it that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will this ruling does not address the applicability of any be no material changes in these facts section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records sec_6110 provides if you have any questions about this telephone number are shown in the heading of this letter_ruling please contact the person whose name and in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely theodore r lieber manager exempt_organizations technical group enclosure notice
